Mr. Presiding Justice O’Connor delivered the opinion of the, court. 2. Insurance, § 780*—how rules and by-laws of benefit society should be construed. The rules and by-laws of a benefit society should be liberally construed, and in case of an attempt by a society to declare a forfeiture will be most strictly construed against it. 3. Insurance, § 793*—when forfeiture for failure to comply with by-law of benefit association may be waived. A forfeiture for failure on the part of a member of a benefit association to comply with the provisions of a by-law requiring prompt payment of assessments may be waived. 4. Insurance, § 781*—when mutual benefit certificate will not be construed as forfeited for failure to promptly pay dues. Where the by-laws of a benefit association provide that all monthly dues are payable in advance and that no member shall be entitled to a benefit if, at the time of his death, he is more than thirty days in arrears, and a member dies on the first day of September, which is Labor Day, the last day of August being Sunday, the prompt payment of dues is waived by the acceptance of payment at any time during the month, and such by-laws should be construed so as not to prevent a forfeiture of the beneficiary’s rights. 5. Corporations, § 57*—when voluntary association estopped to deny corporate existence. A voluntary association consisting of local unions throughout the United States, but which bears a name which implies a corporation and has an organization consisting of a president, first vice president, board of directors, secretary and treasurer, a constitution and by-laws and a common seal, is estopped from denying its corporate existence. 6. Associations, § 9*—what is sufficient service of summons upon. A voluntary association consisting of local unions throughout the United States may be served with summons, in an action by a beneficiary for death benefits, by service upon a part of the members who act for other members of the association as well as for themselves.